Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-2, 5-7, 9, 11-14, 16-17, 20-24, 28-29, 31-32, & 34, in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that “the single general inventive concept that links the claims is an automotive catalyst composite comprising a catalytic material comprising a plurality of core-shell support particles, the particles comprising a core and a shell…”  This is not found persuasive because of the following reasons.
	It is considered there is a lack of unity of invention between the Groups because the special technical feature of “an automotive catalyst composite” of Group I does not make a contribution over the art in view of the US Patent (US 9,519,543 B2) to Gramiccioni and US Patent to Miura et al. (US 2007/0197373 A1).  See rejection section below for more details.
	In any event, for purposes of search and examination on the merits, the restriction is maintained.  However, in accordance with the MPEP rule, the nonelected claims will automatically be rejoined with the elected product claims once the elected product claims are found allowable.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 36-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2020.

Status of Application
3.	This application was filed on November 16, 2018.
	Claims 1-2, 5-7, 9, 11-14, 16-17, 20-24, 28-29, 31-32, 34, & 36-41 were originally presented in this application for examination.
	Claims 3-4, 8, 10, 15, 18-19, 25-27, 30, 33, & 35 were originally canceled in this application.
	Claims 1-2, 5-7, 9, 11-14, 16-17, 20-24, 28-29, 31-32, 34, & 36-41 are currently pending in this application.

Specification
4.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
5.	Claim 28 is objected to because of the following informalities:
A.	In line 2, “Gasoline” should be changed to --gasoline--.
B.	In line 2, “Three Way” should be changed to --Three-Way--.
C.	In line 5, “Three Way” should be changed to --Three-Way--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 32 & 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 32, the phrase “a different catalytic material” in the claim is not defined or particularly pointed out specific compound or material.  Thus, renders the claim vague and indefinite.
B.	Regarding claim 34, the claim recites “wherein the catalytic material containing core-shell support particles is in a close coupled or underfloor position of a gasoline exhaust gas” is noted.  It would appear that this is a recitation of an exhaust gas catalyst system, which comprises the catalytic material containing the core-shell support particles of the instant claim 1.   Thus, the position of the catalytic material is located whether in a close coupled or underfloor position of a gasoline system is not part of the catalyst composite of claim 1.  It is suggested that applicants amend the claim to positively reciting the claimed limitation or delete the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A.	Claims 1-2, 5-7, 9, 11-12, 14, 16-17, 20, 22-24, 28-29, 31-32, & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramiccioni (US 9,539,543 B2).
	Gramiccioni ‘543 discloses a catalyst composite for pollution abatement, comprising: a core, and a shell covering a core, the shell chemically fused to the core and comprising particles mechanically fused to each other, the shell comprising an active catalyst and a sorbent material and the core comprising oxide particles, wherein the core oxide particles have an average particle size and the shell particles have an average particle size to produce a size ratio of the core particles to the shell particles of at least about 10:1 (See col. 12, claim 1).  The core particles have an average size from about 5 microns to about 1 mm (See col. 13, claim 3).  The particles of the shell have an average size of from about 10 nm to about 100 microns (See col. 13, claim 3).  The shell has a thickness of from about 10 nm to about 100 microns (See col. 13, claim 5).  The core comprises at least one of alumina, rare earth stabilized alumina, PGM impregnated alumina, zirconia, a rare earth oxide, an alkaline earth oxide, and a mixed metal oxide and the shell comprises at least one of alumina, rare earth stabilized alumina, PGM impregnated alumina, zirconia, titania, etc. (See col. 13, claim 6).  The catalyst composite comprises about 60% by weight or more and about 99.9% by weight or less of the core and about 0.1% by weight or more and about 40% by weight or less of the shell (See col. 13- col. 14, claim 7).  The shell comprises an additive selected from the group including rheology control agents, binding agents, surfactants, and dispersing agents (See col. 14, claim 14).  The additive is contained in the catalyst composite in an amount of from about 0.01% to about 10% by weight (See col. 5, lines 1-6).  See also entire reference for further details.
	Regarding claims 1 & 20, the reference does not disclose “a carrier” or “a flow-through substrate” or “a wall-flow filter” for supporting the catalyst composite.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the catalyst of the reference by adding such known carriers to support the catalyst composite disclosed to enhance the catalyst structure in terms of mechanical strength and durability.
	With respect to the claimed “core” and “shell” primary particle size distribution d90 limitations in the instant claim 1, it is considered the reference teaches the claimed catalyst composite because the disclosed catalyst comprises a core-shell support particles, wherein the core particles have an average size from about 5 um to about 1 mm, which touches the claimed range of “up to about 5 um” recited in the instant claim 1.  The discloses catalyst comprises shell particles having an average size of about 10 nm to about 100 um, which falls within the claimed range of “about 5 nm to about 1000 nm (1 um) recited in the instant claim 1.
	Regarding claim 2, the claimed shell thickness limitation is also met by the reference because the reference teaches the shell thickness of from about 10 nm to about 100 um, which encompasses the claimed range of “about 1 to about 10 um”.
	Regarding claim 6, the claimed weight % of the core and weight % of the shell contained in the core-shell support are met by the reference because the disclosed and the claimed core weight % and shell weight % are either overlapping with each other or falling within one another.
	
B.	Claims 1, 5-7, 9, 14, 16-17, 20, 28-29, 31-32, & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2007/0197373 A1).
	Miura et al. discloses an exhaust gas purifying catalyst comprising a noble metal supported on the catalyst support particles (See page 7, claim 9).  The catalyst support particles comprising a core part and a surface part, wherein the molar fraction of the metal constituting the first metal oxide in the core See page 7, claim 1).  The first and second metal oxides are independently selected from the group consisting of alumina, zirconia, titania and ceria (See page 7, claim 2).  The catalyst support particle diameter of 2.3 to 8.1 um (See page 7, claim 4).  The primary particle diameter of zirconia constituting said core part is 100 nm or less (See page 7, claim 5).  See also entire reference for further details.
	Regarding claims 1 & 20, the reference does not disclose “a carrier” or “a flow-through substrate” or “a wall-flow filter” for supporting the catalyst.
	However, since “flow-through substrate” and “wall-flow filter” carriers are known and useful catalyst carriers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the catalyst of the reference by adding such known carriers to support the catalyst disclosed to enhance the catalyst structure in terms of mechanical strength and durability.
	Regarding claim 1, the claimed primary particle size of the core is met by the teaching of the reference because the references teaches the primary particle diameter of zirconia constituting the core part is 100 nm or less, which falls within the claimed range of “up to about 5 um”.
	Regarding claim 7, the claimed core-shell support average particle diameter of “about 8 um to about 30 um” appears touching the upper range of the disclosed catalyst support particle diameter of “2.3 to 8.1 um” of the reference.
	


Allowable Subject Matter
8.	Claims 13 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
10.	Claims 1-2, 5-7, 9, 11-14, 16-17, 20-24, 28-29, 31-32, 34, & 36-41 are pending.  Claims 1-2, 5-7, 9, 11-12, 14, 16-17, 20, 22-24, 28-29, 31-32, & 34 are rejected.  Claims 13, 28, & 21 are objected.  Claims 36-41 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 3:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 22, 2021